Citation Nr: 0515120	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  95-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
hemorrhoids.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a dental disorder 
for the purposes of both compensation and VA outpatient 
dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran and E. M. 

ATTORNEY FOR THE BOARD

M.S. Lane, Counsel
INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) in February 1994, denying 
service connection for a dental disorder; in November 2002, 
denying a compensable rating for the service-connected 
hemorrhoids; and, in May 2003, denying service connection for 
diabetes mellitus.

In October 2000, the Board remanded the claim of service 
connection for a dental disorder to the RO for additional 
evidentiary development.  As the requested development has 
been completed, no further action is required to ensure 
compliance with the remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Hemorrhoids are manifested by intermittent bleeding, but 
irreducible large or thrombotic hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrence, are not 
demonstrated. 

2.  Diabetes mellitus was not manifested during active 
service or within one year of separation from service, and it 
is not shown to be causally related to service.

3.  Residuals of dental trauma during service are not shown. 

4.  Teeth # 8 and # 9 were normal on entry to service and 
were filled after more than 180 days of active service. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114,  
Diagnostic Code 7336 (2004).

2.  Diabetes mellitus was not incurred or aggravated during 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

3.  Service connection for a dental disorder for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Eligibility is established for outpatient dental 
treatment only for teeth # 8 and # 9.    38 U.S.C.A. 
§§ 1712(b), 5107(b), (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO on a claim for VA 
benefits.  The Court also made it clear that where notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Pelegrini at 120; 
see VAOPGCPREC 7-2004.  The Court did state that an appellant 
does have the right to VCAA content-complying notice and 
proper subsequent VA process. 

The initial rating decision on the dental claim occurred in 
1994 before the enactment of the VCAA in 2000.  The RO 
subsequently notified the veteran of the VCAA by letter in 
May 2002 and in the May 2003 supplemental statement of case, 
citing 38 C.F.R. § 3.159, including the provision that the 
claimant provide any evidence in his possession that 
pertained to a claim.  

The RO did provide substantial pre-adjudictory VCAA notice on 
the claim for increase by letter in May 2002 and on the 
diabetes claim by letter in January 2003.  The RO provided 
the remaining element of VCAA notice, pertaining to 38 C.F.R. 
§ 3.159, including the provision that the claimant provide 
any evidence in his possession that pertained to a claim, 
after the initial rating decision on the claim for increase 
in the May 2003 statement of the case, and after the initial 
rating decision on the diabetes claim in the July 2004 
statement of the case.

As for the timing of the VCAA notices that followed the 
initial adjudications, the timing did not prejudice the case 
because after the notices the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument and evidence, and he did submit additional argument, 
and he addressed the issues at a hearing before the Board.  

As for the content of the VCAA notices, the RO informed the 
veteran of the evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury or disease 
that began in service or an event in service, causing an 
injury or disease, evidence of current disability, and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service, causing injury or 
disease.  On the claim for increase, the RO informed the 
veteran that the evidence needed to substantiate the claim 
was evidence of an increase in severity.  The veteran was 
notified that VA would obtain service records, VA records and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
of his behalf.  The veteran was given 30 days to respond.  As 
referred to above, the May 2003 supplemental statement of the 
case and May 2003 and July 2004 statements of the case 
contained the provisions of 38 C.F.R. § 3.159. 

The content of the VCAA notices substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claims and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra. (38 C.F.R. § 3.159 notice).   

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.



Duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained or attempted to 
obtain all relevant records identified by the veteran.  The 
record shows that the RO made follow-up requests to each 
health-care provider that did not respond to initial requests 
for records, and that the veteran was advised of the each 
health-care provider's failure to respond.  The RO was unable 
to obtain copies of VA dental X-rays in 1993 because the 
custodian of records at the VA facility advised that there 
were no records. 

Further development for a medical examination on the claims 
for service connection is not required because a current 
dental condition is not shown and there is no evidence that 
diabetes mellitus may be associated with an established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).

As the veteran has not identified other evidence relevant to 
the claims that has not already been requested or obtained, 
and as there is otherwise no additional evidence to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

Increased Rating Claim
1. Hemorrhoids 
A. Laws and Regulations

Disability ratings are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. § 4.2. 

Hemorrhoids have been evaluated as noncompensable under the 
criteria of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  
Under DC 7336, a noncompensable rating is assigned for mild 
or moderate hemorrhoids, internal or external.  The criteria 
for the next higher rating, 10 percent, are large or 
thrombotic and irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  The 
criteria for a 20 percent rating are persistent bleeding and 
secondary anemia or with fissures. 

B. Analysis 

On VA examination in June 2002, the veteran reported bleeding 
three times a year.  The examiner noted that there was no 
history of fecal leakage or involuntary bowel movements.  The 
pertinent finding was a floret of soft external hemorrhoids 
and no internal hemorrhoids.

Private medical records, dated in July 2002, disclose that 
the veteran described difficulty with hemorrhoids once every 
quarter. 

On VA examination in March 2004, the veteran reported 
bleeding four times a year.  Physical examination revealed 
soft external hemorrhoids, but no internal hemorrhoids.

In February 2005, the veteran testified that he experienced 
rectal bleeding several times a month.

In light of the above, the Board finds that the criteria for 
a compensable rating under DC 7336 have not been met.  
Although the veteran has consistently reported intermittent 
rectal bleeding, the findings on VA examinations do not 
established that the veteran has irreducible large or 
thrombotic hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  
Even if the bleeding was occurring as frequently as several 
times a month, the evidence would still not support the award 
of a compensable rating because the evidence does not show 
that the hemorrhoids are irreducible with excessive redundant 
tissue.  As discussed, physical examination has been negative 
for any such finding.

And the rating criteria are the same regardless of whether 
the hemorrhoids are internal or external or both.  Absent 
evidence of findings of irreducible hemorrhoids with 
excessive redundant tissue, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection Claims 
2. Diabetes Mellitus 
C. Law and Regulations 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131. 

Diabetes mellitus may be presumed to have been incurred 
during service if it manifested to a degree of 10 percent or 
more within the one year from the date of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
An undiagnosed illness is one that cannot be attributed to 
any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a). 
D. Analysis

The veteran asserts that he first experienced symptoms of 
diabetes during service as evidenced by an abnormal thirst, 
elevated blood sugar, and decline in vision.  He also has 
argued that the he developed diabetes mellitus as a result of 
exposure to chemicals while serving in Southwest Asia during 
the Persian Gulf War.  

While VA is authorized to pay compensation to any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness, diabetes mellitus is a known 
clinical diagnosis and the presumption of service connection, 
pertaining to an undiagnosed illness, does not apply.  38 
U.S.C.A. § 1117; 38 C.F.R. § .317(a).  

Nonetheless, service connection for diabetes mellitus may 
still be established under the general governing provisions 
for VA compensation benefits.  

The service medical records, including the reports of 
entrance and retirement examinations, contain no laboratory 
finding associated with diabetes or complaint, history, or 
diagnosis of diabetes mellitus.  When reported urinalyses 
were negative for albumin or sugar or glucose (June 1971 on 
entrance examination, 1975, 1978, 1979, 1983, 1988, 1989, and 
on retirement examination in September 1991.  When reported, 
serum glucose was 92 in 1983 and 97 on retirement 
examination.  

After service, urinalysis was negative for glucose and serum 
glucose was 88 on VA examination in April 1992.  Diabetes 
mellitus was first documented in February 2001, nine years 
after the veteran's separation from service.  And the record 
contains no medical evidence that diabetes mellitus is 
related to chemical exposure during service or otherwise 
etiologically related to service. 

While the veteran is competent to report that he experienced 
symptoms such as abnormal thirst during service, he is not 
qualified to render an opinion linking such symptoms to 
diabetes mellitus or an opinion about the etiology or date of 
onset of diabetes, which is a medical question and medical 
evidence is required to support the claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As for the laboratory findings of 92, 97, and 88 for serum 
glucose, the values are within the expected range and are not 
considered to be abnormal.  

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for diabetes mellitus, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

3. Dental Disorder 
E. Law and Regulations

The veteran has claimed service connection for a dental 
disorder for compensation purposes.  In order to establish 
service connection for the claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
injury resulting in current disability was incurred during 
active service. 38 U.S.C.A. §§ 1110, 1131.

Service connection of dental conditions for outpatient 
treatment only will be established as follows: (a) treatable 
carious teeth and replaceable missing teeth will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. §  17.161; (b) the rating activity will 
consider each defective or missing tooth separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service; (c) in determining 
service connection, the condition of the teeth at the time of 
entry into active duty will be considered; (d) the following 
principles apply to dental conditions noted at entry and 
treated during service: teeth noted as normal at entry will 
be service-connected if they were filled or extracted after 
180 days or more of active service.  
F. Analysis 

The veteran asserts that his two front teeth were broken when 
a fire extinguisher exploded in his face during service and 
that after service the teeth were extracted and replaced by a 
private dentist.  

The Court has held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, 
this claim has been considered by the RO as a claim both for 
compensation and for VA outpatient dental treatment.

The service medical records disclose no missing teeth or 
existing restorations on entrance examination.  During 
service, dental charts show that teeth # 8 and # 9 were 
filled after more than 180 days of active service.  The 
dental chart shows that teeth #8 and #9 are the upper front 
teeth.  In March 1991, the veteran complained that a fire 
extinguisher exploded in his face.  He stated that his eyes 
burned, but he had no other complaints.  The pertinent 
findings were superficial lacerations around the mouth and 
nose.  No sutures were needed.  The assessment was soft 
tissue injury to the face.  There was no complaint or finding 
of dental trauma. 

After March 1991, the veteran was seen twice in the dental 
clinic.  No broken teeth were noted.  He did have a toothpick 
fragment between tooth #14 and tooth #15 removed.  On 
retirement examination, the dental chart disclosed no missing 
teeth or treatable carious teeth. 

After service, private dental records, dated in April 1997, 
disclose that the #8 tooth, upper front tooth, had been 
extracted and a bridge placed on teeth 7 to 10.  Records from 
August 1998 to June 2002 disclose that tooth #8 had been 
removed. 

In light of the absence of any indication of dental trauma at 
the time of the documented injury in March 1991, the negative 
finding of dental trauma thereafter, including on two 
subsequent dental evaluations and on retirement examination, 
and the lack of post-service evidence of dental trauma 
related to service, the Board concludes that the 
preponderance of the evidence is against the claim that the 
veteran suffered dental trauma during service. 

The veteran is eligible for Class II outpatient dental 
treatment for a one-time correction of teeth # 8 and # 9 as 
he served on active duty during the Persian Gulf War and in 
the absence of service certification that he was provided a 
complete dental examination, including X-rays, within 90 days 
immediately before discharge from service.  Because the 
service certification was not given, the application time 
limits did not begin to run and completion of a VA dental 
examination within six months of discharge was delayed 
through no fault of the veteran.  38 C.F.R. §§ 3.381(c), 
(d)(1) and 17.161(b).


ORDER

A compensable rating for service-connected hemorrhoids is 
denied.

Service connection for diabetes mellitus is denied.

Service connection for a dental disorder for the purposes of 
compensation is denied.  

Eligibility for Class II outpatient dental treatment only for 
teeth # 8 and # 9 is established. 


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


